DETAILED ACTION

Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9, 2022 has been entered.
The claim amendment dated May 9, 2022 has been entered.  Claims 1, 3, 5-7 were amended.  Claim 2 is a cancelled claim.  Claims 1 and 3-8 are pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “with the proviso that Ar1 and Ar2 are different from one another”, but the phrase does not appear to be necessary as Ar1 groups and Ar2 groups set forth are clearly not the same group.  It appears the phrase may be deleted for the purpose of clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Dependent claims are included in the rejection based upon their respective dependence on a rejected claim.
Claims 1, 5, and 6 provide a definition for an “R2” group, but an “R2” no longer appears to be present within any recited structure.  Accordingly, the “R2” group appears to render the claim indefinite.  Clarification and/or correction are required.
Claim 6 recites a definition for Y11, Y12 and Y13 groups, but it is not seen where any structure includes variables Y11, Y12 and Y13.  Clarification and/or correction are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe et al. (US 2009/0131673 A1).
Tanabe et al. teaches compounds for an organic light emitting device according to formula I:

    PNG
    media_image1.png
    149
    359
    media_image1.png
    Greyscale
(see paragraph [0008]).
In the formula I, any one of R83 to R86 may be selected as unsubstituted or substituted heteroaryl including unsubstituted or substituted phenanthroline per instant Ar2 as instant Formula 2 and any one of R83 to R86 may be selected as unsubstituted or substituted aryl or heteroaryl per instant Ar1 (see par. 8, par. 67 heteroaryl definition, par. 54 aryl definition, and par. 70 substituent definitions including at least cyano and a R83 to R86 may be a heteroaryl substituted by aryl – see full description including G and E in par. 8).
	Regarding claims 1, 3, 5, and 6, any of a R83 to R86 may be aryl substituted by cyano (see par. 8, par. 64, par. 70) per at least the first instant Ar1 group shown in claims 1, 3, 5 and 6.
	Regarding claim 4, any bonding position to a heteroaryl phenanthroline group is within the teaching of a R83 to R86 group (see par. 8, 67).
	Regarding claims 5 and 6, the Tanabe Formula I corresponds to instant Formula 1a where instant X is oxygen.  As discussed above, a Tanabe Formula I R83 or R86 may be selected as phenanthroline (see par. 8, 67).  A group corresponding to instant Ar1 may include at least a phenyl substituted by cyano (see par. 8, 64, 70).   At least a compound with a R83 or R86 including phenanthroline and a R84 or 84 as phenyl substituted with cyano encompasses at least the following instant compound of instant claim 7:

    PNG
    media_image2.png
    96
    115
    media_image2.png
    Greyscale
.
(See defined aryl and heteroaryl groups by Tanabe with respect to instant Ar1 groups and instant claim 7. Par. 64, 67.)
Tanabe Formula I compounds are used in a layer of an electroluminescent device (see par. 180 and claim 1 and claim 9 (page 72)).
	While Tanabe does not set forth an exemplified compound of the Formula I including both a phenanthroline heteroaryl group and a group per instant Ar1 on the dibenzofuran core as the respective bonding positions of the dibenzofuran core, Formula I is defined to include the instant required groups on a dibenzofuran that may be at bonding positions as claimed.  Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a Formula I material of the reference wherein resultant compounds would also meet the limitations of the instant claims.  One would expect to achieve function Formula I compounds within the disclosure of Tanabe for an operational light emitting device with a predictable result and a reasonable expectation of success.
	Regarding the comparative examples provided in the instant specification, the examples are directly to a very specific device structure and function of the material within a layer whereas none of the claims are as limited to a specific device structure.   The examples are not considered commensurate in scope with the breadth of claimed subject matter.

Response to Arguments
Applicant's arguments filed May 9, 2022 have been fully considered but they are not persuasive. 
Applicant argues on page 15 “The compounds of Tanabe are not encompassed by instant claim 1”.  The office maintains that while Tanabe does not set forth an exemplified compound of the Formula I including both a phenanthroline heteroaryl group and a group per instant Ar1 on the dibenzofuran core as the respective bonding positions of the dibenzofuran core, Formula I is defined to include the instant required groups on a dibenzofuran that may be at bonding positions as claimed.  The specific definitions for group for Formula I compounds are discussed in the rejection.  The fact that a reference "discloses a multitude of effective combinations does not render any particular formulation less obvious." Merck & Co., Inc. v. Biocraft Labs, 874 F.2d 804, 808 (Fed. Cir. 1989) In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations, even though “the inventors selected the zeolites of the claims from among ‘thousands’ of compounds”)); see also, In re Susi, 440 F.2d 442, 445 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was “huge, but it undeniably include[d] at least some of the compounds recited in appellant’s generic claims and [was] of a class of chemicals to be used for the same purpose as appellant’s additives.”).  Furthermore, “[A] reference disclosure must be evaluated for all that it fairly [teaches] and not only for what is indicated as preferred.” In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969)(Note that Tanabe is not limited to only the teaching of compound A-26 comprising a pyrene group and a phenanthroline on a dibenzofuran core).
Applicant argues example Tanabe compounds have different bonding positions from the claimed compounds; however, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…”In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) (see MPEP 2143.01).  
On pages 16-17 of the remarks, applicant argues compounds encompassed by instant amended claim 1 provide improved properties.  In response, the office submits the data presented in Table 1 and Table 2 of the specification suggest the performance of the compounds appears to be relative to the specific structured device the compounds are placed into.  None of the claims are directed to layered devices as specific as the examples described in the Tables.  Instant claim 8 merely requires the compound placed in a layer between electrodes.   Table 1 examples are specifically directed to devices with the inventive or comparative compounds co-deposited with LiQ to form an electron injection and transport layer between a light emitting layer and a cathode.  Table 2 examples are specifically directed to devices with the inventive or comparative compounds as an “electron control layer with a thickness of 200 angstroms” between a light emitting layer and an electron injection and transport layer.  MPEP 716.02(d) sets forth unexpected results must be commensurate in scope with the claimed invention.  
The office further submits burden is upon applicant to establish results are both unexpected and significant (see MPEP 716.02(b)).  Instant comparative examples 2-4 and 2-5 using compounds (d) and (e) provide device lifetime values that are as good or better than some example 2 “inventive” compound devices (see instant disclosure as filed at pages 57-58).  The office further notes that the lifetime values obtained from devices of Table 1 and Table 2 for the individual compounds are different, which indicates the composition/position of the layers in which the compounds are placed do effect the performance outcome of a device.  Clear evidence of unexpected results commensurate in scope with the breadth of recited claims has not been established (for instance, lifetime when comparative e is in the co-deposited electron injection/transportation layer of instant Example 1-5 is much less than lifetime obtained when e is in an “electron control layer” positioned between light emitting layer and electron injection/transportation layer in Example 2-5).  The examples relied on by applicant as evidence of unexpected results do not provide an adequate basis to support a conclusion that other embodiments falling within the scope of the claims will behave in the same manner, and therefore, the evidence is not persuasive of nonobviousness because it is not commensurate in scope with the claims.  (See In re Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011).)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Han, Chunmiao, Zhensong Zhang, Hui Xu, Jing Li, Yi Zhao, Pengfei Yan, and Shiyong Liu. Chemistry–A European Journal 19, no. 4 (2013): 1385-1396.
Han, Chunmiao, Zhensong Zhang, Hui Xu, Shouzhen Yue, Jing Li, Pingrui Yan, Zhaopeng Deng, Yi Zhao, Pengfei Yan, and Shiyong Liu. "Short-axis substitution approach selectively optimizes electrical properties of dibenzothiophene-based phosphine oxide hosts." Journal of the American Chemical Society 134, no. 46 (2012): 19179-19188.
The references are considered relevant to the art of the endeavor as they are directed to dibenzofuran or dibenzothiophene derivatives for light emitting device applications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786